Carlisle, J.
Where, in a petition for certiorari to the Superior Court of Fulton County to correct a judgment of the Recorder’s Court of the City of East Point, convicting the petitioner of a violation of an ordinance of that city, it appears that, instead of being approved by the clerk of the recorder’s court (the clerk of the city being made, by the charter of the city, clerk of the recorder’s court), the supersedeasappearance bond attached to the petition was approved by the recorder, the bond is defective, and a valid bond being a condition precedent to the superior court’s jurisdiction of a petition for certiorari, the superior court did not err in dismissing the petition even though the ground for doing so was not the one here stated. Griffin v. City of Albany, 88 Ga. App. 229 (76 S. E. 2d 436), and citations.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.